Filed 9/17/20 In re E.G. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re E.G. et al., Persons                                   2d Juv. No. B301395
Coming Under the Juvenile                                 (Super. Ct. No. 18JD-00154)
Court Law.                                                 (San Luis Obispo County)


SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

     Plaintiff and Respondent,

v.

R.V. et al.,

     Defendants and Appellants.


      R.V. and J.P., paternal grandparents (Grandparents) of
three dependent children, appeal an order of the juvenile court
denying their request for placement of the children pursuant to
Welfare and Institutions Code section 361.3.1 We conclude that
the court did not abuse its discretion by denying placement, and
affirm.
            FACTUAL AND PROCEDURAL HISTORY
       P.G. (Father) and S.G. (Mother) are the divorced parents of
three minor children, E.G., A.G., and J.G. On April 30, 2018,
Father, his girlfriend, and the three children were involved in a
high-speed vehicle rollover accident. The children were not
confined in child safety seats, the vehicle emanated a strong odor
of alcohol, and empty beer cans lay inside. Father and his
girlfriend sustained injuries and the children had bruises. Also,
E.G.’s foot was swollen and lacerated, and she later complained of
back pain.
       The children were detained in foster care, and on May 2,
2018, the San Luis County Department of Social Services (DSS)
filed a dependency petition. The petition alleged that Father
failed to protect the minors from substance abuse and the
dangerous behavior of others, and failed to provide adequate care
and supervision. (§ 300, subd. (b).) At the time, Mother was
incarcerated following her conviction of drug trafficking. (Id.,
subd. (g).) The three children were placed together in a licensed
foster home. They had extensive dental decay and reported that
they ate sweets and chips in Father’s home because sometimes
there was no food.
       The DSS jurisdiction and disposition report stated that the
children’s foster mother informed DSS that the children were
reluctant to visit with Father, and E.G. began bedwetting. DSS
referred the children to mental health counseling.

      1 All statutory references are to the Welfare and
Institutions Code.


                                2
      On June 28, 2018, the juvenile court held a combined
jurisdiction and disposition hearing. Mother and Father
submitted to jurisdiction and DSS submitted based upon its
reports. The court sustained the allegations of the petition,
granted temporary custody and care of the children to DSS, and
ordered Mother and Father to participate in family reunification
services.
                         Six-Month Review
      DSS prepared a status report for the six-month review
hearing, recommending that the children remain in foster care
and that Mother and Father continue to receive family
reunification services. Mother had reported to the DSS social
worker that Father and other paternal relatives physically
abused the two older children.
      Father substantially complied with his reunification
services program and regularly visited the children during
supervised visitation. The status report indicated that the
children were doing well in their foster home and each child was
attending mental health therapy. The two older children
indicated that Father had struck them at times. The middle
child expressed concern about returning to Father’s care. At the
conclusion of the review hearing, the juvenile court continued the
children as dependents of the court and admonished Mother and
Father to continue their reunification efforts.
                         12-Month Review
      DSS filed a 12-month review status report recommending
that the children remain in foster care, Mother receive additional
reunification services, and Father’s reunification services be
terminated.




                                3
       DSS reported that the children were doing well in foster
care but that they feared returning to Father’s care. E.G. hid
under chairs to avoid visits with Father and had nightmares that
Father abducted her. She experienced alarming emotional stress
and bedwetting. E.G. also reported that Father had physically
abused her and her siblings and had left them without food.
       A.G. physically resisted visits with Father, by kicking,
screaming, and hiding underneath her bed. On two occasions,
she fled the school bus and ran into traffic. A.G. also pleaded
with her foster mother to return to her foster home.
       J.G. also resisted visits with Father, hiding under furniture
or running away. J.G. began bedwetting and stated that Father
had hit and shouted at him. However, when visits with Father
ended, J.G. would cry and ask to return to Father.
       By the time of the 12-month review hearing, Father
remained employed full time and was seeking improved housing.
The DSS social worker was concerned, however, that Father had
not demonstrated behavioral changes. Although he was engaging
in counseling, he did not discuss the events leading to the
dependency proceedings. Father also denied that he had anger
management issues and insisted that he had not left the children
alone or without food. Father complained to the social worker
that DSS was not providing him necessary assistance and
support, but when asked for specifics, he replied that he did not
need DSS assistance.
       On July 17, 2019, the juvenile court held a contested 12-
month review hearing. The DSS social worker, Father, and
Father’s girlfriend testified.
       The DSS social worker opined that Father had not made
significant progress in remedying the problems that led to the




                                 4
children’s removal, in part because he lacked insight into their
needs. Although Father had completed the checklist of family
reunification services, he still could not demonstrate that he
could meet the emotional needs of the children. The social
worker opined that it was not in the children’s best interests for
Father to continue receiving reunification services.
       Father testified that he had learned to discipline his
children with time-outs or limited computer time rather than
physical methods. He admitted that he never had a driver’s
license and that he drove the children in his vehicle. Father also
denied drinking alcohol or using drugs.
       Following argument by the parties, the juvenile court later
issued a ruling terminating family reunification services to
Father. Specifically, the court found that although Father had
consistently visited the children and had made significant
progress as required by section 366.21, subdivision (g)(1)(A) and
(B), he did not demonstrate his capacity and ability to complete
the objectives of his treatment plan and provide for the safety,
protection, physical and emotional well-being, and special needs
of the children (id., subd. (g)(1)(C)).
                   Placement with Grandparents
       Soon after the children were detained, Grandparents
sought placement of the children, but their shared housing
situation was then unsuitable to care for the children.
       On March 22, 2019, the children had a supervised visit
with Grandparents. The visit involved the use of a language
translator because the children did not speak Mixteco, the
primary language used by Grandparents. By then, Grandparents
were living in their own apartment to comply with the DSS
placement licensing process. DSS processed Grandparents’




                                5
licensing request, although it had concerns that Grandparents
previously had physically disciplined the children, primarily
spoke the Mixteco language, did not have driver’s licenses, and
may not be able to maintain boundaries with Father.
       In an addendum report, DSS discussed Grandparents’
request for placement of the children. The report specifically
discussed the enumerated factors set forth in section 361.3
regarding relative placement. Many of the section 361.3 factors
were positive, favoring placement, i.e., Father supported the
placement, Grandparents lived near Father (but not Mother),
Grandparents passed the requisite background checks, the three
children would remain together (as they were in the foster home),
and Grandparents had frequent visits with the children who
appeared happy to visit with them.
       Other factors were either neutral or negative, i.e., the best
interests of the children indicated placement in their current
foster home, the children had mental health and emotional needs
demanding continued stability and structure, Mother did not
support placement with Grandparents due in part to their use of
physical discipline and poor treatment of her, the children did not
speak the Mixteco language and Grandparents did not speak the
English language, and Grandparents did not drive and would
rely on public transportation for the children’s medical and
therapy appointments. DSS also had concerns that
Grandparents would not enforce boundaries with Father. During
a meeting with the DSS social worker at Grandparents’
apartment, Father arrived unexpectedly and was asked to leave
by Grandparents.
       In sum, DSS considered the section 361.3 factors and
recommended that the children remain in their present foster




                                 6
home because placement with Grandparents would not be in the
children’s best interests. DSS noted that after living with their
foster parents for one year, the children had become bonded and
attached to them. The foster family was also willing to be the
concurrent permanent plan if reunification efforts were
unsuccessful.
       On August 12, 2019, the juvenile court held a contested
hearing regarding Grandparents’ placement request. The
grandmother testified that she and her husband lived in a two-
bedroom apartment and they had attended and successfully
completed parent education, first aid, and CPR classes, among
other classes. She stated that her first language was Mixteco and
her second language was Spanish, but she did not speak the
English language. The grandmother did not drive but her
husband was in the process of obtaining his driver’s license.
Grandparents also had relatives and neighbors who were willing
to drive the children to appointments. She acknowledged that
the children had special needs, but could not describe those
needs, other than the children were loving and missed their
parents. The grandmother believed that the children were
traumatized because they were not living with their parents. She
stated that she would not understand if the children were too
frightened to visit their father. The grandmother also stated that
she would spank the children or give them a time-out and her
husband would shout at them if the children required discipline.
       Father also testified and explained that he and his
girlfriend lived apart from Grandparents, about four blocks away.
He stated that he understood that he could not visit the children
or Grandparents without DSS permission.




                                7
       Following argument by the parties, the juvenile court
denied Grandparents’ request for placement. The court denied
the request based upon the children’s best interests given their
current and future needs, noting that the children had lived in
their foster home for 15 months.
       Grandparents now appeal this order.
                            DISCUSSION
       Grandparents contend that the juvenile court abused its
discretion by denying their request for placement.2 They argue
that the court’s comments when ruling suggest that it considered
only several of the factors set forth in section 361.3.
       The juvenile court possesses sound discretion regarding
relative placement. (In re Stephanie M. (1994) 7 Cal.4th 295,
318.) When a relative requests placement, the law requires that
the relatives be assessed and considered favorably, subject to the
court’s consideration of the best interests of the child, among
other things. (Id. at p. 320.) Although the law provides that
relatives are entitled to preferential consideration, there is no
evidentiary presumption that placement with a relative is in a
child’s best interests. (Ibid.)
       Section 361.3, subdivision (a)(1)-(8) sets forth the factors
regarding relative placement. The “first and foremost” of the
factors, however, is the best interest of the child, including
special physical, psychological, educational, medical, or emotional
needs. (In re Maria Q. (2018) 28 Cal.App.5th 577, 592.)

      2 Grandparents applied for placement prior to the 12-month
review hearing and termination of Father’s reunification services.
DSS processed the Grandparents’ application many months prior
to the 12-month review hearing, although the juvenile court held
the contested placement hearing approximately three weeks after
the termination of services.


                                 8
       Here DSS analyzed each of the section 361.3, subdivision
(a) factors in its reports. Factors opposing placement with
Grandparents included the significant language barrier,
Grandparents’ lack of driver’s licenses, and grandmother’s lack of
understanding of the children’s significant emotional trauma.
The juvenile court received the DSS reports into evidence and,
prior to ruling, recessed to review the facts and the law. The
court then received oral argument from the parties regarding
Grandparents’ placement request.
       In ruling, the juvenile court referred to the best interests of
the children, relying upon their 15-month foster home placement.
The court also referred to Grandparents’ “significant barriers” to
provide for the children’s needs.
       The juvenile court did not abuse its discretion by denying
Grandparents’ placement request. Grandmother’s testimony
revealed that she did not appreciate the children’s special needs
or the trauma they experienced in Father’s care and from the
vehicle accident. Grandparents also did not currently have
driver’s licenses and the language barrier with the children was a
significant one. We presume the court considered the DSS
reports and the testimony at the hearing, as well as the statutory
factors of section 361.3, subdivision (a) which were discussed in
the addendum report and during oral argument. (Ross v.
Superior Court (1977) 19 Cal.3d 899, 913.) The court considered
and applied the placement factors and exercised its independent
judgment concerning the request for placement. (In re Isabella G.
(2016) 246 Cal.App.4th 708, 719.)




                                  9
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.




                                 GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                            10
                    Roger T. Picquet, Judge

           Superior Court County of San Luis Obispo

                ______________________________



     Valerie N. Lankford, under appointment by the Court of
Appeal, for Defendants and Appellants.
     Rita L. Neal, County Counsel, Jenna Morton, Deputy, for
Plaintiff and Respondent.




                              11